         Case 1:20-cv-07186-MKV Document 13 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                    USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                   DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
 JOSUE ROMERO,                                                  DATE FILED: 12/1/2020

                                Plaintiff,

         -v-                                                    No. 20-cv-7186 (MKV)

 KNOW STYLE, INC.,                                             ORDER OF DISMISSAL

                                Defendant.


MARY KAY VYSKOCIL, District Judge:

       The Court is in receipt of a letter from Plaintiff informing the Court that the parties have

reached a settlement in principle [ECF #12]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made by

January 4, 2021. If no such application is made by that date, today’s dismissal of the action is

with prejudice. See Muze, Inc. v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

All other dates and deadlines are adjourned sine die.

SO ORDERED.
                                                        _________________________________
Date: December 1, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
